Order entered September 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01388-CV

             PREMIER POOLS MANAGEMENT CORP., ET AL., Appellants

                                               V.

                             PREMIER POOLS, INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07182

                                           ORDER
       We GRANT appellee’s August 31, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief by OCTOBER 2, 2015. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE